Citation Nr: 0924965	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 
1991 and from September 2001 to October 2002.
        	
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Although the Board regrets any further delay, additional 
development is required to satisfy VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Specifically, further development is warranted as certain 
action requested in the July 2008 Board remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In a July 2008 remand, the Board specifically requested that, 
if the Veteran did not notify the RO of his intent to 
properly execute a withdrawal of his service-connection 
claim, he should be afforded a VA examination to ascertain 
the nature and etiology of his current back disorder.  The 
Board explained that, a VA examination was "necessary to 
determine whether there is any link between the current 
condition and service, taking into account the veteran's 2004 
motor vehicle accident."

In this case, the Veteran did not confirm his intent to 
withdraw his appeal, and he was accordingly sent notification 
of a VA examination date.  According to the VA Medical Center 
appointment notes, the examination was cancelled because the 
Veteran "failed to report," and it was explained that he 
did not show up for the scheduled appointment or otherwise 
call to indicate the reason for his absence.  

Upon further investigation, however, the Board observes that 
notification of the VA examination appointment was not mailed 
to the Veteran's current address of record; instead, 
notification was mailed to the Veteran's previous address in 
Waynesburg, Pennsylvania, and not to his current address of 
record, which is located in McDonald, Pennsylvania.  
Therefore, the Board finds that the Veteran has not been 
accorded a meaningful opportunity to present for a VA 
examination in accordance with the Board's previous July 2008 
remand request.   

The July 2008 remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  The U.S. Court of Appeals for Veterans Claims has 
addressed this issue in Stegall v. West, 11 Vet. App. 268 
(1998), wherein it states the where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  Therefore, compliance with the 
Board's earlier remand is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in accordance with the 
Board's previous July 2008 remand "to 
ascertain both the diagnosis of, and the 
nature and etiology of, any current back 
condition."  Notification of the VA 
examination should be mailed to the 
Veteran's current address of record.  

As provided in the July 2008 remand, the 
examiner should specifically state 
whether or not the Veteran has any 
current spinal disabilities.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current back condition had its onset 
during service or is in any other way 
causally related to his active service, 
taking into account the Veteran's 2004 
motor vehicle accident. 
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  The examiner should refer to 
the 2006 and 2008 Board remand for 
background information concerning the 
veteran's claim of service connection for 
a back disability.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this remand and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2008).  

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for a back disorder, 
with consideration of all evidence 
obtained since the issuance of the 
supplemental statement of the case in 
October 2008.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




